Citation Nr: 1102350	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  10-38 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from October 1954 to October 
1956 and from August 1959 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2009 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Cleveland, Ohio.  The RO in Nashville, Tennessee, currently has 
jurisdiction of the Veteran's claims file.

Relevant to the Veteran's claim of entitlement to service 
connection for a back disorder, the Board observes that a rating 
decision issued in October 1958 denied service connection for 
scoliosis.  In Boggs v. Peake, 520 F.3d 1330 (2008), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, based on the legislative history of 38 U.S.C. 
§ 7104(b), the "factual basis" of a claim for service 
connection is the Veteran's disease or injury, rather than the 
symptoms of that disease or injury.  In this regard, the Federal 
Circuit stated that, for purposes of section 7104(b), claims that 
are based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  As 
such, a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease or 
injury, even if the diseases or injuries involve the same or 
overlapping symptomatology.  See also Ephraim v. Brown, 82 F.3d 
399 (1996).  Therefore, as the Veteran's current back disorder 
has most recently and predominantly been diagnosed as post-
laminectomy syndrome of the lumbar region, the Board finds that 
such represents a new claim of entitlement to service connection 
and, therefore, this issue has been characterized as shown on the 
first page of this decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his post-
laminectomy syndrome of the lumbar region is etiologically 
related to his military service, to include his parachute jumps.

2.  The Veteran does not have a current diagnosis of a right knee 
disorder.

3.  The Veteran does not have a current diagnosis of a left knee 
disorder.


CONCLUSIONS OF LAW

1.  Post-laminectomy syndrome of the lumbar region was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).

2.  A right knee disorder was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).

3.  A left knee disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

Relevant to the Veteran's claim of entitlement to service 
connection for a back disorder, as the Board's decision to grant 
service connection for post-laminectomy syndrome of the lumbar 
region herein constitutes a complete grant of the benefit sought 
on appeal, no further action is required to comply with the VCAA 
and the implementing regulations.

Pertinent to the Veteran's claims of entitlement to service 
connection for right and left knee disorders, the Board finds 
that VA has satisfied its duty to notify under the VCAA.  
Specifically, a July 2008 letter, sent prior to the initial 
unfavorable rating decision issued in March 2009, advised the 
Veteran of the evidence and information necessary to substantiate 
his service connection claims, as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, such letter informed the Veteran of the evidence 
and information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment 
records as well as post-service VA and private treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  

The Board notes that the Veteran has not been provided with a VA 
examination in order to determine whether his claimed right and 
left knee disorders are related to his military service.  
However, as will be discussed below, there is no evidence that 
the Veteran has a current diagnosis of a right or left knee 
disorder.  Specifically, he has not provided any statements 
regarding his right or left knee symptomatology and the medical 
evidence of record is negative for any current complaints, 
treatment, or diagnosis referable to a right or left knee 
disorder.  Moreover, the Veteran has offered only conclusory 
statements regarding the incurrence of his claimed right and left 
knee disorders.  The Federal Circuit has held that a mere 
conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  Therefore, the 
Board finds that there is no indication that a right or left knee 
disorder, or persistent or recurrent symptoms of such disorders, 
may be associated with the Veteran's military service.  Thus, a 
remand for examination and/or opinion is not necessary to decide 
the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.


II.  Analysis

The Veteran contends that he injured his back as well as his 
right and left knees during service as a result of over 100 jumps 
as an airborne soldier.  In this regard, the Board notes that he 
is competent to assert the occurrence of an in-service injury, 
i.e., parachute jumps.  See 38 C.F.R. § 3.159(a)(2); Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Moreover, such is consistent with 
the Veteran's receipt of the Senior Parachutist Badge.  38 
U.S.C.A. § 1154(a).  Therefore, he claims that service connection 
is warranted for back, right knee, and left knee disorders.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in-service 
disease or injury and the present disease or injury. 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including arthritis, to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back Disorder

The Veteran's service treatment records from his first period of 
service are negative for any complaints, treatment, or diagnoses 
referable to his back.  At his September 1956 separation 
examination, scoliosis was noted upon clinical evaluation of the 
spine.  

At a June 1958 VA examination, it was noted that the Veteran had 
no orthopedic complaints or defects.  As such, an October 1958 
rating decision denied service connection for scoliosis.  

The Veteran's service treatment records from his second period of 
service reflect that, upon clinical evaluation at his May 1959 
and June 1959 entrance examinations, his spine was normal.  
October 1964, July 1962, June 1965, and June 1967 annual 
examinations likewise revealed that his spine was normal upon 
clinical evaluation.  In October 1970, the Veteran complained of 
back pain.  It was noted that he had low back pain with left 
sciatica with no history of injury.  In November 1970, he again 
complained of a backache with numbness down the right buttocks 
and thigh after standing or walking.  It was noted that the 
Veteran had been kicked by a horse in the right lateral thigh at 
the age of 12.  No diagnosis was provided.  In December 1970, it 
was observed that the Veteran was on medication for low back 
pain.  A June 1975 annual examination revealed that his spine was 
normal upon clinical evaluation.   At the Veteran's October 1977 
retirement examination, his spine was normal upon clinical 
evaluation.

Post-service records reveal that, in November 1983, approximately 
six years after the Veteran's retirement from the military, he 
underwent a lumbar laminectomy for diagnoses of ruptured lumbar 
disc and lumbar spondylosis.  It was noted that the Veteran 
complained of low back and right leg pain since 1969 when he had 
a paratrooping injury in Vietnam.  It was further observed that 
the Veteran had intermittent discomfort, which had worsened over 
the prior six months.  

In April 2004, a private physician, Dr. Lynd, indicated that the 
Veteran was seen for chronic low back pain, which began 
approximately 20 years previously.  He indicated that the Veteran 
had increased pain after a military parachute jump and then had 
lumbar spine surgery.  Dr. Lynd reported that the Veteran's MRI 
revealed hypertrophy and spondylosis as well as degenerative disc 
narrowing from L1-2 through L4-5.  The assessment was chronic low 
back pain, lumbar intervertebral disc disease, and lumbar spinal 
stenosis.  

A June 2008 private medical record reveals an assessment of 
spinal stenosis of the lumbar region and cauda equine syndrome.  
In June 2008, the Veteran underwent a lumbar laminectomy times 
five for lumbar stenosis with scoliosis and spondylosis at L1/2, 
L2/3, L3/4, L4/5, L5/S1.  An October 2008 record reflects an 
assessment of back pain and post-laminectomy syndrome of the 
lumbar region.  In November 2008 and December 2008, it was noted 
that the Veteran had post-laminectomy syndrome of the lumbar 
region and lumbosacral radiculitis.  February 2009 and September 
2009 records show an assessment of post-laminectomy syndrome of 
the lumbar region and lumbago.  A November 2009 record shows a 
diagnosis of back pain and post-laminectomy syndrome of the 
lumbar region.  At a July 2010 VA examination, lumbar 
degenerative joint disease was diagnosed.

Therefore, based on the foregoing, the Board finds that the 
Veteran has a current back disorder, which has been variously 
diagnosed.  However, the most recent and predominant diagnosis, 
which also appears to encompass all of the Veteran's back 
symptomatology, is post-laminectomy syndrome of the lumbar 
region.  

The Board has first considered whether service connection is 
warranted for the Veteran's back disorder on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
arthritis to a degree of 10 percent within the one year following 
his active duty service discharges in October 1956 or October 
1977.  As such, presumptive service connection is not warranted 
for the Veteran's back disorder.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Consequently, the remaining inquiry is 
whether such back disorder is directly related to the Veteran's 
military service, to include his parachute jumps.

In this regard, there are conflicting opinions of record.  In a 
July 2009 statement, the Veteran's representative requested that 
the Veteran's treating physician, Dr. Rodriguez-Cruz, offer an 
opinion as to whether the Veteran's back disorder was related to 
his military service where he served as an airborne soldier with 
over 100 jumps.  In a September 2009 statement, Dr. Rodriguez-
Cruz opined that the Veteran's low back condition was at least as 
likely as not related to his military service, especially 
airborne operations.

In contrast, the July 2010 VA examiner, after reviewing the full 
record, interviewing the Veteran, and conducting a physical 
examination, opined that the Veteran's back disorder was less 
likely as not caused by or a result of parachute jumps.  She 
indicated that there was no certain accident documentation 
involving the Veteran's spine.  In this regard, the examiner 
noted that the Veteran's service treatment records reflect that 
he was treated for a back strain and numbness in his right 
buttock after standing, his private records mention a paratroop 
accident twice or no mention of a paratrooping accident, and the 
VA records only reveal complaints of chronic back pain.  The VA 
examiner concluded that the Veteran's back disorder was more 
likely caused by age and normal aging factors for chronic back 
pain.  

Therefore, based on the foregoing, the Board concludes that the 
medical evidence is in equipoise as to whether the Veteran's 
post-laminectomy syndrome of the lumbar region is related to his 
military service, to include parachute jumps.  However, the Board 
finds that the Veteran has competently and credibly reported a 
continuity of back symptomatology since his military retirement 
in October 1977.  In this regard, the medical records detail the 
Veteran's complaints of chronic back pain since service, which 
was of such a severity so as to require surgery approximately six 
years after his retirement.  Therefore, the Board will resolve 
all reasonable doubt in his favor and find that service 
connection is warranted for post-laminectomy syndrome of the 
lumbar region.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303.

Right and Left Knee Disorders

The Veteran's service treatment records from his first period of 
service are negative for any complaints, treatment, or diagnoses 
referable to his right or left knee.  At his September 1956 
separation examination, his lower extremities were normal upon 
clinical evaluation. 

At a June 1958 VA examination, it was noted that the Veteran had 
no orthopedic complaints or defects.  

The Veteran's service treatment records from his second period of 
service are negative for any complaints, treatment, or diagnoses 
referable to his right or left knee.  October 1964, July 1962, 
June 1965, June 1967, and June 1975 annual examinations revealed 
that his lower extremities were normal upon clinical evaluation.  
At the Veteran's October 1977 retirement examination, his lower 
extremities were normal upon clinical evaluation.

However, while the Veteran is competent to describe injuries to 
his right and left knees during service, post-service VA and 
private treatment records are likewise negative for any 
complaints, treatment, or diagnoses referable to either knee.  In 
this regard, the Board notes that such reveal neurological 
complaints of the bilateral legs referable to his back disorder; 
however, there is no evidence that he has a right or left knee 
disorder separate and distinct from his back disorder.  In this 
regard, Dr. Rodriguez-Cruz indicated in a June 2008 statement 
that the Veteran's neuro-musculoskeletal examination was most 
consistent with neurogenic claudication and that he had spinal 
stenosis from L1-L5.

Moreover, the Veteran has merely stated that he injured his right 
and left knees during service as a result of over 100 jumps as an 
airborne soldier.   He has not offered any description of his 
right or left knee symptomatology.  Furthermore, in seeking 
medical treatment for other disorders, the Veteran has not 
described any complaints or symptoms referable to his right or 
left knee.  In this regard, the absence of any complaints 
referable to the right or left knee in the Veteran's post-service 
treatment records is especially probative because, in seeking 
medical care, an individual has a strong motive to truthfully 
state his complaints so as to receive proper care.  See generally 
Fed.R.Evid. 803 (medical diagnosis or treatment exception to the 
hearsay rule); see also United States v. Narciso, 466 F.Supp. 252 
(D.C. Mich.1977) (stating that the rationale of the "medical 
diagnosis or treatment exception" to the hearsay rule is that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).  

Therefore, while the Veteran injured his right and left knees 
during his military service, there is no evidence of a current 
diagnosis of a right or left knee disorder.  In the absence of 
proof of a present disability, there can be no valid claim for 
service connection.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current 
disability requirement for a service connection claim is 
satisfied if the claimant has a disability at the time the claim 
is filed or during the pendency of that claim).  Accordingly, the 
Veteran's claims of entitlement to service connection for right 
and left knee disorders must be denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.










(CONTINUED ON NEXT PAGE) 


In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for right and left knee 
disorders.  As such, that doctrine is not applicable in the 
instant appeal, and his claims must be denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for is post-laminectomy syndrome of the lumbar 
region is granted.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


